The State of Florida, in the name of the Trustees of the Internal Improvement Fund, owned certain lands. The trustees leased the lands for grazing purposes to Pearce Sisters. Natural barriers enclosed the lands on all save one side and Pearce Sisters erected a fence on that side to complete the enclosure. Pearce Sisters than drove cattle ranging on the land off the leased lands. Some, if not all these cattle belonged to Pearce Brothers. Pearce Brothers had no legal title to the land or to the possession thereof, but they proceeded to drive their cattle back onto the leased lands. This procedure was pursued pro and con several times.
The Attorney General gave notice to Pearce Brothers to cease disturbing the Pearce Sisters in the possession and enjoyment of the lands, the property of the Trustees of the Internal Improvement Fund and leased to Pearce Sisters. Pearce Brothers disregarded the notice and continued to trespass on the lands by driving their range cattle on to the said enclosed leased lands.
The trustees and Pearce Sisters filed suit for injunction and on final hearing injunction was awarded.
It appears that Pearce Brothers claimed some sort of right of possession because they had been in possession of the lands using the same for grazing purposes for a number of years.
The claim was without merit. One acquires no rights by possession against the title of the State. Adverse possession does not obtain against the State.
The Trustees of the Internal Improvement Fund being the holders of the legal title and the lessors to Pearce Sisters, were proper parties to a suit to enjoin trespass on the lands. *Page 167 
No reversible error is made to appear.
The decree is affirmed.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, J. J., concur.